 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8    UNITED STATES OF AMERICA,                      ) 2:13-CR-042-APG-(PAL)
                                                     )
 9                          Plaintiff,               )
                                                     )
10            v.                                     ) Amended Preliminary Order of Forfeiture
                                                     )
11    JOSEPH FELIX,                                  )
                                                     )
12                          Defendant.               )
13          This Court finds that defendant Joseph Felix was found guilty of Count One of a One-

14 Count Criminal Indictment charging him with Possession of a Firearm by a Convicted Felon in

15 violation of Title 18, United States Code, Section 922(g)(1). Criminal Indictment, ECF No. 1;

16 Minutes of Jury Trial, ECF No. 106; Jury Verdict, ECF No. 112.

17          This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States of

18 America has shown the requisite nexus between property set forth in the Forfeiture Allegation of

19 the Criminal Indictment and the offense to which defendant Joseph Felix was found guilty.

20 Criminal Indictment, ECF No. 1; Minutes of Jury Trial, ECF No. 106; Jury Verdict, ECF No.

21 112.

22          The following property is any firearm or ammunition involved in or used in any knowing

23 violation of Title 18, United States Code, Section 922(g)(1), and is subject to forfeiture pursuant

24 to Title 18, United States Code, Section 924(d)(1) with Title 28, United States Code, Section

25 2461(c):

26                  1. a Springfield XD-9, 9mm handgun, bearing serial number US806651; and
 1                  2. any and all ammunition

 2 (all of which constitutes property).

 3          This Court finds that the United States of America may amend this order at any time to

 4 add subsequently located property or substitute property to the forfeiture order pursuant to Fed.

 5 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 6          This Court finds the United States of America is now entitled to, and should, reduce the

 7 aforementioned property to the possession of the United States of America.

 8          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 9 the United States of America should seize the aforementioned property.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory rights,

11 ownership rights, and all rights, titles, and interests of Joseph Felix in the aforementioned

12 property are forfeited and are vested in the United States of America and shall be safely held by

13 the United States of America until further order of the Court.

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States of

15 America shall publish for at least thirty (30) consecutive days on the official internet government

16 forfeiture website, www.forfeiture.gov, notice of this Order, which shall describe the forfeited

17 property, state the time under the applicable statute when a petition contesting the forfeiture must

18 be filed, and state the name and contact information for the government attorney to be served

19 with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6) and Title 21, United States Code,

20 Section 853(n)(2).

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual or

22 entity who claims an interest in the aforementioned property must file a petition for a hearing to

23 adjudicate the validity of the petitioner’s alleged interest in the property, which petition shall be

24 signed by the petitioner under penalty of perjury pursuant to Title 21, United States Code,

25 Section 853(n)(3) and Title 28, United States Code, Section 1746, and shall set forth the nature

26 / / /




                                                      2
 1 and extent of the petitioner’s right, title, or interest in the forfeited property and any additional

 2 facts supporting the petitioner’s petition and the relief sought.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any, must be

 4 filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas, Nevada 89101, no

 5 later than thirty (30) days after the notice is sent or, if direct notice was not sent, no later than

 6 sixty (60) days after the first day of the publication on the official internet government forfeiture

 7 site, www.forfeiture.gov.

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the petition, if

 9 any, shall be served upon the Asset Forfeiture Attorney of the United States Attorney’s Office at

10 the following address at the time of filing:

11                  Daniel D. Hollingsworth
                    Assistant United States Attorney
12                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
13

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice described

15 herein need not be published in the event a Declaration of Forfeiture is issued by the appropriate

16 agency following publication of notice of seizure and intent to administratively forfeit the above-

17 described property.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies

19 of this Order to all counsel of record.

20                     1st day of ________________,
            DATED this ___          November        2018.

21

22

23                                                  UNITED STATES DISTRICT JUDGE
24

25

26




                                                        3
 1                                    PROOF OF SERVICE

 2        A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3 October 31, 2018.

 4                                                    /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                 4
